FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND GALUSHA; et al.,                         No. 10-56810

               Plaintiffs - Appellants,          D.C. No. 2:10-cv-04573-PSG-PJW

  v.
                                                 MEMORANDUM *
MARGARET V. DOWLING; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                                                        **
                              Submitted June 26, 2012

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Raymond Galusha and Anne Waters appeal pro se from the district court’s

judgment dismissing their action alleging that defendants violated their due process

rights, conspired to defraud them, and that defendant Dowling breached a contract

with Waters. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissals for lack of personal jurisdiction, CollegeSource, Inc. v. AcademyOne,

Inc., 653 F.3d 1066, 1073 (9th Cir. 2011), and we affirm.

      The district court properly dismissed the claims against Romero for lack of

personal jurisdiction because Galusha and Waters failed to establish that personal

jurisdiction existed over her. See id. at 1073, 1076 (discussing requirement for a

district court sitting in California to exercise personal jurisdiction over a

nonresident defendant and explaining that a court does not “assume the truth of

allegations in a pleading which are contradicted by affidavit” (internal quotation

marks and citation omitted)).

      The district court properly dismissed the claims against Huling for lack of

personal jurisdiction because Galusha and Waters failed to establish that specific

personal jurisdiction existed over her based on her actions as a New Mexico judge

presiding over litigation brought by Galusha and Waters in a New Mexico court.

See id.; see also Helicopteros Nacionales de Columbia, S.A. v. Hall, 466 U.S. 408,

416-17 (1984) (unilateral activities by plaintiff are not sufficient to establish

purposeful availment).

      The district court properly dismissed the contract claim against Dowling

because Galusha and Waters failed to establish that Dowling purposefully availed

herself of the privilege of conducting business in California based on the relevant


                                            2                                       10-56810
contracts. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801-02

(9th Cir. 2004) (discussing purposeful availment standard, which is “most often

used in suits sounding in contract”).

      The district court properly dismissed the tort claims against Dowling and

Weems because Galusha and Waters failed to establish that the alleged actions

satisfied the purposeful direction standard. See Brayton Purcell LLP v. Recordon

& Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010) (discussing standard). We do

not consider arguments regarding personal jurisdiction raised by Galusha and

Waters for the first time on appeal. See Whittaker Corp. v. Execuair Corp., 953

F.2d 510, 515 (9th Cir. 1992).

      AFFIRMED.




                                         3                                     10-56810